Mr. Mike Gaines, Chairman Arkansas State Board of Parole and Community Rehabilitation P.O. Box 34085 Little Rock, Ar 72203
Dear Mr. Gaines:
This is in response to your request for an opinion regarding whether an inmate sentenced under A.C.A. § 16-90-121 (1987) would be eligible for parole after serving less than three years. It is my opinion that this individual would not be eligible for parole, but that his sentence may be reduced by meritorious good-time credit.
Arkansas Code Annotated Section 16-90-121 (1987) provides:
  Any person who is found guilty of or pleads guilty to a felony involving the use of a deadly weapon, whether or not an element of the crime, shall be sentenced to serve a minimum of ten (10) years in the state prison without parole but subject to reduction by meritorious good-time credit.
Your opinion request indicates that the individual in question was sentenced to twenty years in the Department of Correction, with ten of those years suspended. The judgment and commitment order attached to your request establishes that the individual was convicted of a felony involving the use of a deadly weapon, and that his sentence should be in accordance with § 16-90-121. Because that provision requires that an individual sentenced thereunder serve a minimum of ten years in prison without parole, I must conclude that the individual in question would not be eligible for parole after serving less than three years. The individual's sentence may be reduced, however, by any meritorious good-time credit he receives. Thus, the inmate may be eligible for release from prison in less than ten years, depending upon the amount of credit he receives for meritorious good-time.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
Winston Bryant Attorney General
CCT/WB:ch